i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00251-CV

                              IN THE INTEREST OF A.V.S., A.M.J.S.,
                                    and D.A.A., Minor Children

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-PA-00277
                               Honorable Peter Sakai, Judge Presiding1

Opinion by:       Marialyn Barnard, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 7, 2010

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Craig Anderson appeals the trial court’s judgment terminating his parental rights to D.A.A.,

and its order finding his appellate points frivolous. See TEX . FAM . CODE ANN . § 263.405(d)(3)

(Vernon Supp. 2009). Appellant’s court-appointed appellate attorney has filed a motion to withdraw

and a brief containing a professional evaluation of the record demonstrating there are no arguable

grounds to be advanced and concluding the appeal is frivolous. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, *4 (Tex. App.–San Antonio May 21, 2003, order) (applying Anders procedure to appeals


        … The Honorable Peter Sakai is the presiding judge of the 225th District Court. The
           1

order of termination was signed by the Honorable Charles Montemayor, Associate Judge.
                                                                                      04-08-00559-CV

from orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.–San

Antonio Sept. 10, 2003, no pet.) (mem. op.). Appellant was provided a copy of the brief and

informed of his right to file his own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex.

App.–San Antonio, July 23, 1997, no pet.); In re R.R., 2003 WL 21157944, at *4. Appellant did not

file a pro se brief.

        We have reviewed the record and the attorney’s brief and we agree with counsel that the

appellate points do not present a substantial question for appellate review. See TEX . CIV . PRAC. &

REM . CODE ANN . §13.003(b) (Vernon 2002); TEX . FAM . CODE ANN . § 263.405(d)(3) (incorporating

section 13.003(b) by reference). Accordingly, we hold the trial court did not abuse its discretion in

finding the points of appeal to be frivolous. We grant the motion to withdraw and affirm the trial

court’s judgment.



                                                       Marialyn Barnard, Justice




                                                 -2-